Citation Nr: 0706481	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to July 8, 2004, 
for a grant of service connection for post-traumatic stress 
disorder. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  

3.  Entitlement to service connection for nicotine dependence 
secondary to post-traumatic stress disorder.  

4.  Entitlement to service connection for substance abuse 
secondary to post-traumatic stress disorder.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to nicotine dependence. 

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Wichita, Kansas (hereinafter RO).  


REMAND

The veteran's representative contends that an earlier 
effective date for post-traumatic stress disorder (PTSD) is 
warranted because the grant of service connection "was based 
on new service records, which have always been available to 
VA."  As such, she is claiming entitlement to an earlier 
effective date pursuant to the provisions of 
38 C.F.R. §§ 3.156(c), 3.400(q)(2).  During the pendency of 
the veteran's appeal, pertinent regulatory changes that 
affect the adjudication of the earlier effective date claim 
under these provisions were enacted.  See 71 Fed. Reg. 52,455 
(September 6, 2006).  In order to avoid any potential 
prejudice to the veteran, the initial adjudication under 
these regulatory changes should be conducted by the RO.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With respect to the claim for nicotine dependence secondary 
to PTSD and chronic obstructive pulmonary disorder (COPD) 
secondary to nicotine dependence, the Board concludes that in 
light of the contentions submitted on behalf of the veteran 
by his attorney and a review of the evidence, additional 
development and processing is necessary with respect to these 
claims.  In this regard, the Board is bound by law to follow 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

In VAOPGCPREC 6-03; 69 Fed. Reg. 2517 (2004), the General 
Counsel held that neither 38 U.S.C.A. § 1103(a), which 
prohibits service connection of a disability or death on the 
basis that it resulted from injury or disease attributable to 
in-service tobacco abuse, nor VA's implementing regulations 
at 38 C.F.R. § 3.300, bar a finding of secondary service 
connection for a disability related to use of tobacco 
products after service, where that disability is proximately 
due to a service-connected disability that is not service 
connected on the basis of being attributable to the 
appellant's use of tobacco products during service.  

Under VAOPGCPREC 6-03, the questions that adjudicators must 
resolve with regard to a claim for service connection for a 
tobacco-related disability alleged to be secondary to a 
disability not service connected on the basis of being 
attributable to the veteran's use of tobacco products during 
service are:  (1) whether the service-connected disability 
caused the veteran to use tobacco products after service; (2) 
if so, whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service connected.  The Board 
concludes that upon remand, the RO must provide the veteran 
with a VA examination to address the questions set forth in 
VAOPGCPREC 6-03.  38 U.S.C.A. § 5103A(d) (West 2002).  

As for the claim for service connection for substance abuse 
secondary to PTSD, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001) held that a veteran can receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-
connected disability.  In Allen, the Federal Circuit held 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

In view of the foregoing and the contentions and evidence of 
record, the Board finds that an examination to determine 
whether the veteran developed substance abuse as a result of 
PTSD is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).  
 
As the issues of entitlement an increased initial rating for 
PTSD and a total rating for compensation purposes based upon 
individual unemployability (TDIU) are inextricably 
intertwined with issues that must be remand for the 
development discussed above, they also will be remanded to 
the RO for consideration and current examination with 
readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) the RO should schedule the 
veteran for VA pulmonary and psychiatric 
examinations.  The claims folders must be 
made available to the examiners for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and examination results, 
the examiners are to provide consensus 
opinions as to the following questions:

(1) Did the veteran's service-connected 
PTSD cause him to use tobacco products 
after service?

(2) If so, was the use of tobacco 
products as a result of his service-
connected PTSD a substantial factor in 
causing any current pulmonary disorder, 
including COPD?  

(3) Would any diagnosed pulmonary 
disorder not have occurred but for the 
use of tobacco products caused by the 
service-connected PTSD?

With respect to the psychiatric 
examination alone, the following 
questions should be answered: 

(1) Did the veteran's service-connected 
PTSD cause or permanently worsen 
substance abuse?  

(2) Do symptoms of PTSD result in 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

(3) Do symptoms of PTSD result in 
occupational and social impairment with 
deficiencies in most areas, such as work, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or an inability to establish and maintain 
effective relationships; or

(4)  Do symptoms of PTSD result in total 
occupational and social impairment due to 
such symptoms as gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of one's close 
relatives, occupation, or own name.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims must 
readjudicated by the RO, to include 
consideration of VAOPGCPREC 6-03.  If 
this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran, the veteran and his 
attorney must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




